Citation Nr: 1434925	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona



THE ISSUE

Entitlement to nonservice-connected burial benefits, to include plot or interment allowance.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  The appellant claims as HIS surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the RO.  

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran died in May 2008 and was buried in a private cemetery; the application for nonservice-connected burial benefits was received in July 2008.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death.

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty.

5.  The Veteran's body was not unclaimed, and the appellant paid all funeral expenses.

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while traveling to a non-VA facility at VA expense for the purpose of examination, treatment or care.



CONCLUSION OF LAW

The criteria for the payment of nonservice-connected burial, plot, or interment benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, VA has an obligation to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The appellant is seeking nonservice-connected burial benefits as the Veteran was not service connected for any disability at the time of his death.  He died in May 2008 of congestive heart failure and chronic obstructive pulmonary disease at a private hospital and was buried in a private cemetery.  

To the extent that appellant asserts that the Veteran's death was caused or precipitated by negligence on the part of VA prior to his death, this matter was addressed separately and adjudicated in a December 2013 rating decision.  It does not provide a basis for awarding burial benefits in this case   

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  

If a veteran's death is not service connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

Here, the appellant's claim for reimbursement of nonservice-connected burial benefits was timely filed in July 2008, but the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) have not been met. 

Specifically, the Veteran had not been granted service connection for any disability at the time of his death, and he was not receiving any VA compensation or pension benefits.  

Further, the evidence does not reflect that there was an original or reopened claim for either benefits pending at the time of his death, nor does the appellant claim that any such claim was pending.  

Additionally, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  The Veteran's body was not held by a State, and the appellant claimed his body.

The record further shows that the Veteran died at a private hospital, not at a VA facility, hospital, nursing home or domiciliary care.  The Board is aware that the appellant received prior authorization to take the Veteran to the VA hospital and that she instructed the fire department to take him to the VA facility, but the fire department took the Veteran to the nearest hospital per their procedure, and the nearest hospital was a non-VA, not a VA, facility.  Unfortunately, there is no showing that the Veteran had prior authorization and was traveling to the private hospital at VA's expense.  

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial expenses.  

However, entitlement to nonservice-connected burial benefits is based on specific statutory and regulatory requirements, which have not been met in this case.  

The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board has also considered whether the appellant is entitled to a plot or interment allowance under 38 U.S.C.A. § 2303.  A plot or interment allowance is payable to the person or entity who incurred the expenses in an amount not to exceed the amount specified in 38 U.S.C.A. § 2303(b) (or if the entitlement is under § 3.40 (c) or (d), an amount computed in accordance with the provisions of § 3.40(c)) if the following conditions are met:

(i) The deceased veteran is eligible for burial in a national cemetery; (ii) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; (iii) The applicable further provisions of this section and §§ 3.1601 through 3.1610. 38 C.F.R. § 3.1600( f)(1) (2013).

This regulation must be considered in context with the basic eligibility requirements for payment for a plot or interment allowance that are set forth in the governing statute, as set forth at 38 U.S.C.A. § 2303, the law under which 38 C.F.R. § 3.1006(f) is authorized.  The provisions of 38 U.S.C.A. § 2303 provide for payment for plot or interment in only two situations.  

The first is when a veteran dies in:

(A) a facility of the Department (as defined in section 1701(3) of this title) to which the deceased was properly admitted for hospital, nursing home, or domiciliary care under section 1710 or 1711(a) of this title; or

(B) an institution at which the deceased veteran was, at the time of death, receiving (i) hospital care in accordance with section 1703 of this title; (ii) nursing home care under section 1720 of this title; or (iii) nursing home care for which payments are made under section 1741 of this title.  38 U.S.C.A. § 2303(a).  

The second situation is in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the U.S. (1) if such veteran is buried in a cemetery, or a section of a cemetery, that is owned by a State or by an agency or political subdivision of a state, and (2) if such veteran is eligible for a burial allowance under 38 U.S.C.A. § 2302 or under 38 U.S.C.A. § 2303(a) above, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in line of duty, and such veteran is buried in a cemetery, or a section of a cemetery, other than a state-owned cemetery.  38 U.S.C.A. § 2303(b).

In this case, the Board finds that the criteria for a plot or interment allowance are not met because, as indicated by the appellant in her application, and as confirmed by the materials submitted by the appellant and the VA claims file, the Veteran did not die in a Department facility or institution as set forth in 38 U.S.C.A. § 2303(a)(2); was not buried in a state or national cemetery as set forth in 38 U.S.C.A. § 2303(b)(1); and was not otherwise discharged from service for a disability incurred in or aggravated in the line of duty as set forth in 38 U.S.C.A. § 2303(b)(2). 

As described, the evidence of record demonstrates that the Veteran's death is nonservice-connected and funeral services were performed and held at private facilities.  

Accordingly, the appellant does not meet any of the statutory criteria that would entitle her to a plot or interment allowance under 38 U.S.C.A. § 2303 and 38 C.F.R. § 3.1600(f).

In conclusion, the basic eligibility requirements for nonservice-connected burial benefits have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

The claim for nonservice-connected burial, plot, or interment benefits is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


